DETAILED ACTION
Allowable Subject Matter
	Claims 19-24 are allowed.
Claim 19 is allowable for at least the reason “the plurality of optical elements are disposed at a spaced interval therebetween across the intermediate image plane in the optical axis direction; and 20the optical elements have different combined optical powers in the two scanning directions” as set forth in the claimed combination.
Claims 21 & 23 are allowable due to their dependence on claim 19.
Claim 20 is allowable for at least the reason “wherein the plurality of optical elements is defined by two optical elements disposed on one side 30Docket No. 16P00461US of the intermediate image plane at a spaced interval therebetween in the optical axis direction; and one of the plurality of optical elements that is closer to the intermediate image plane and another one of the plurality of optical elements that is farther from the 5intermediate image plane have respective optical powers of different signs” as set forth in the claimed combination.
Claims 22 & 24 are allowable due to their dependence on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872